EXCHANGE AGREEMENT This Exchange Agreement ("Agreement") is entered into this 24th day of June, 2010 by and between Green Endeavors Ltd. (“GEL”), a Delaware corporation and AmeriResource Technologies, Inc., (“ARIO”) a Delaware corporation. WHEREAS, GEL desires to acquire 650,000 shares of Supervoting Preferred Stock of GEL currently held by ARIO in exchange for the issuance of 52,000 shares of the restricted Series B Preferred Stock of GEL; and NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Exchange.
